Title: Plat of Land Deeded to Thomas Jefferson Randolph, document 1 in a group of documents on Jefferson’s Mortgage of Bedford County Land, 15 September 1819
From: Jefferson, Thomas
To: 


						
							
								
							
						
						
							
							
						
					  
						We the subscribers being personally acquainted with the above land are of opinion that it is ample security for the sum of 20,000.D. as witness our hands the 10th Sep. 1819.
						
							
								
									
										
											
												
												Wm Radford
												
											
										
									
									
										
											
												
												S. J. Harrison
												
											
										
									
									
										
											
												
												Wm Mitchell
												
											
										
									
									
										
											
												
												Archibd Robertson
												
											
										
									
									
										
											
												
												Joel Yancey
												
											
										
									
								
							
						
					